Chappell, J.,
dissenting.
I do not agree with the majority and briefly state the reasons. As recently as In re Estate of House, 145 Neb. 670, 17 N. W. 2d 883 (in conformity with Sanders v. Chicago, B. & Q. R. Co., 138 Neb. 67, 292 N. W. 35; Bauer & Johnson Co. v. National Roofing Co., 107 Neb. 831, 187 N. W. 59; Standard Distilling & Distributing Co. v. Harris, 75 Neb. 480, 106 N. W. 582; Knight v. Denman, 64 Neb. 814, 90 N. W. 863; and Knapp v. Chicago, K. & N. R. Co., 57 Neb. 195, 77 N. W. 656), this court held: “An instruction which sets out a state of facts, and authorizes a verdict for one of the parties upon a finding of such facts, is erroneous, unless it includes every fact necessary to sustain a verdict in favor ■of such party, unless the omitted facts are conclusively established.” It was also held: “Where such instruction is complete in itself, the error therein is not cured by the giving of other instructions which correctly state the law or the facts essential to a recovery by such party.”
In connection with the latter rule it is aptly stated in Knight v. Denman, supra: “Other instructions may supply •details or amplify and explain. But where an instruction, as in this case, covers the whole field explicitly, and purports to tell all that is required to bar the plaintiff’s action, the further instructions are simply in conflict with it and •can only produce confusion and misunderstanding.”
Instruction No. 6 given by the trial court in the case at bar reads in toto: “If you find that the plaintiff ran into the ■street car of the defendant, in that event plaintiff’s negligence would bar his recovery and your verdict would have to be for the defendant.”
Clearly, standing alone, it is an instruction complete within itself and I am of the opinion that it does not state even *221á single controverted fact necessary to sustain or correctly expound a proposition of law which could sustain a verdict and judgment for defendant, although it erroneously purports to do so. In such a situation the instruction is prejudicially erroneous by virtue of the above well-established authorities and cases cited therein which also hold that even if other instructions given correctly state the law or the facts essential to a recovery the error is not remedied thereby..
It appears to me that the majority opinion has arrived at a contrary conclusion in the case at bar without in any manner distinguishing, modifying, or overruling the former opinions of this court which uniformity of procedure and justice should demand. As a matter of course such cases usually have two theories and it is the duty of the trial court to fully and correctly instruct the jury upon both of them.
For the reasons heretofore stated, I believe that the cause should have been reversed and remanded for a new. trial.
Yeager, J., concurs in the dissent.